IN THE COURT OF APPEALS OF NORTH CAROLINA

                                        2022-NCCOA-549

                                           No. COA21-607

                                      Filed 16 August 2022

     Alamance County, No. 19 CVS 2686

     GARY W. BLAYLOCK, Plaintiff,

                   v.

     AKG NORTH AMERICA, Defendant.


           Appeal by Plaintiff from order entered 11 December 2020 by Judge John M.

     Dunlow in Alamance County Superior Court. Heard in the Court of Appeals 22

     March 2022.


           Gary Blaylock, Plaintiff-Appellant, pro se.

           Smith, Anderson, Blount, Dorsett, Mitchell & Jernigan, L.L.P., by Zebulon D.
           Anderson and David R. Ortiz, for Defendant-Appellee.


           JACKSON, Judge.


¶1         Plaintiff, Gary Blaylock, appeals from an order granting Defendant AKG North

     America, Inc.’s motions to dismiss under North Carolina Rules of Civil Procedure

     12(b)(2), 12(b)(4), 12(b)(5), and 12(b)(6). After careful review, we affirm.

                                      I.     Background

¶2         Gary Blaylock (“Plaintiff”) was hired by AKG North America (“Defendant”) in

     2017. Plaintiff alleges that Defendant fired him for repeatedly complaining about the

     “sexual harassment, hostile work environment, and absence of Supervisors [sic]
                               BLAYLOCK V. AKG NORTH AMERICA

                                          2022-NCCOA-549

                                         Opinion of the Court



     attempt to resolve the issues.”

¶3            On 18 December 2019, Plaintiff filed his original complaint in Alamance

     County Superior Court and the summons was issued that day. On 23 December 2019,

     Plaintiff’s attempt to serve Defendant failed when the Alamance County Sheriff

     returned the summons, noting that Defendant had not been served because “[t]he

     address given is in Orange Co[unty].” Thereafter, in the nearly 12 months this case

     was pending, Plaintiff never properly served Defendant.           On 17 January 2020,

     Defendant removed the action to the Middle District of North Carolina based on

     federal claims alleged in Plaintiff’s complaint, filing notices of removal in both the

     state and federal courts. In the notice of removal before the federal court, Defendant

     raised, inter alia, that Plaintiff had not effected service of process.

¶4            After removal, on 7 February 2020, Defendant sought an extension of time to

     answer or otherwise respond to the Complaint, explaining that it had not been served

     by Plaintiff. Plaintiff, however, filed a motion to remand the action back to state

     court.    Defendant sought a second extension of time on 5 March 2020, again

     explaining that it had not yet been served by Plaintiff. Thereafter, Defendant filed a

     brief in opposition to Plaintiff’s motion to remand, arguing that removal was proper

     for the reasons stated in its notice of removal, namely the federal claims in Plaintiff’s

     complaint. However, in a hearing before the federal court, Plaintiff “disavow[ed] any

     reliance whatsoever on federal law in his Complaint,” and the motion to remand was
                               BLAYLOCK V. AKG NORTH AMERICA

                                          2022-NCCOA-549

                                         Opinion of the Court



     granted.

¶5         On 5 August 2020, Plaintiff mailed the complaint and summons to Defendant’s

     litigation counsel, and the complaint was received by counsel on 10 August 2020.

     However, on 7 August 2020, Defendant had filed a motion to dismiss the original

     complaint under Rule 12(b).       In response to this motion, Plaintiff amended his

     complaint on 12 August 2020. Defendant’s litigation counsel received this amended

     complaint at some point between 12 August and 18 August 2020.1 On 8 September

     2020, Defendant filed a motion to dismiss the amended complaint on the same Rule

     12(b) grounds.

¶6         On 8 December 2020, a hearing was conducted on Defendant’s motion to

     dismiss. Plaintiff filed a motion to amend his complaint again that same morning,

     but the trial court informed Plaintiff that the motion was not properly before the

     court. Defendant’s counsel told the trial court that Plaintiff was on notice of the

     defective service because Defendant raised the absence of service in its filings,

     including in both motions for extension of time and the notice of removal in federal

     court, and “at all times we’ve made it clear to Mr. Blaylock and the Court . . . that

     there hasn’t been service[.]” After hearing from both parties, on 11 December 2020,




           1 The certificate of service in the amended complaint indicates it was served by hand
     on 12 August, but Defendant alleges that its litigation counsel received the amended
     complaint by email on 17 August and by certified mail on 18 August 2020.
                               BLAYLOCK V. AKG NORTH AMERICA

                                            2022-NCCOA-549

                                           Opinion of the Court



     the trial court granted Defendant’s motion to dismiss under Rules 12(b)(2), 12(b)(4),

     and 12(b)(5), and under 12(b)(6) as an “additional and independent basis for

     dismissal[.]”

¶7         Plaintiff appealed to this Court on 16 April 2021.

                                     II.      Jurisdiction

¶8         We must first address whether we have jurisdiction to hear this appeal.

     Although Plaintiff’s notice of appeal was filed greater than four months after the trial

     court’s order was entered, which ordinarily would be untimely under North Carolina

     Rule of Appellate Procedure 3(c), the record on appeal does not indicate the date the

     order was served or contain a certificate of service.

¶9         It is true that “[t]he appellant has the burden to see that all necessary papers

     are before the appellate court.” Ribble v. Ribble, 180 N.C. App. 341, 342, 637 S.E.2d

     239, 240 (2006) (internal quotation and citation omitted).        However, in similar

     circumstances, we have held that “where there is no certificate of service in the record

     showing when appellant was served with the trial court judgment, appellee must

     show that appellant received actual notice of the judgment more than thirty days

     before filing notice of appeal in order to warrant dismissal of the appeal.” In re

     Duvall, 268 N.C. App. 14, 17, 834 S.E.2d 177, 180 (2019) (internal marks and citation

     omitted). Therefore, “unless the appellee argues that the appeal is untimely, and

     offers proof of actual notice, we may not dismiss.” Id. (internal quotation and citation
                                  BLAYLOCK V. AKG NORTH AMERICA

                                               2022-NCCOA-549

                                           Opinion of the Court



       omitted). Here, Defendant-Appellee fails to argue the appeal is untimely or offer

       proof of actual notice. In fact, Defendant concedes that “Plaintiff timely appealed.”

       Therefore, Defendant has waived Plaintiff’s failure to include proof of service in the

       record, and this appeal is properly before us.

                                        III.     Discussion

¶ 10          Plaintiff argues that the trial court erred by (1) dismissing his claims for lack

       of personal jurisdiction, (2) dismissing his claims for failure to state a claim, (3) ruling

       on the merits of his claims after finding no personal jurisdiction, (4) dismissing his

       complaint without considering lesser remedies, and (5) not allowing him to amend

       his complaint a second time. Because we hold that the trial court properly concluded

       that it did not have personal jurisdiction over Defendant and was required to dismiss

       the action, we need not address Defendant’s other arguments.

       A. Standard of Review

¶ 11          “This Court reviews questions of law implicated by a motion to dismiss for

       insufficiency of service of process de novo.” Patton v. Vogel, 267 N.C. App. 254, 256,

       833 S.E.2d 198, 201 (2019) (cleaned up). “On a motion to dismiss for insufficiency of

       process where the trial court enters an order without making findings of fact, our

       review is limited to determining whether, as a matter of law, the manner of service

       of process was correct.” Id. at 257, 833 S.E.2d at 201 (internal quotation and citation

       omitted).
                                 BLAYLOCK V. AKG NORTH AMERICA

                                           2022-NCCOA-549

                                          Opinion of the Court



       B. Dismissal for Lack of Personal Jurisdiction

¶ 12         Plaintiff first argues that the trial court erred by dismissing his claims for lack

       of personal jurisdiction because personal jurisdiction was present and this argument

       was waived by Defendant. We disagree.

¶ 13         “Absent valid service of process, a court does not acquire personal jurisdiction

       over the defendant and the action must be dismissed.” Stewart v. Shipley, 264 N.C.

       App. 241, 244, 825 S.E.2d 684, 686 (2019) (internal quotation and citation omitted).

       The methods for proper service of process are established by Rule 4 of the North

       Carolina Rules of Civil Procedure. N.C. Gen. Stat. § 1A-1, R. 4 (2021). A corporation

       may be served by mail or delivery to an officer, director, managing agent, or

       authorized service agent. Id. § 1A-1, R. 4(j)(6). Rule 4 must be “strictly enforced[,]”

       Grimsley v. Nelson, 342 N.C. 542, 545, 467 S.E.2d 92, 94 (1996), and “actual notice”

       cannot cure insufficient service of process, Shipley, 264 N.C. App. at 244, 825 S.E.2d

       at 686 (“While a defective service of process may give the defending party sufficient

       and actual notice of the proceedings, such actual notice does not give the court

       jurisdiction over the party.”) (internal quotation and citation omitted)).

¶ 14         Plaintiff repeatedly admits that Defendant was not timely served in his brief.2



             2  Plaintiff’s brief contains the following: “AKG NORTH AMERICA . . . was not
       served[;]” “Defendant, AKG, had not been served[;]” and “[t]here is no indication that the
       Defendant was at any point brought into the action through service of process prior to
                                 BLAYLOCK V. AKG NORTH AMERICA

                                            2022-NCCOA-549

                                           Opinion of the Court



       Plaintiff takes the position that Defendant, who was unserved and therefore not

       required to respond to the suit, waived this jurisdictional argument by appearing and

       filing motions in court. Specifically, Plaintiff argues that because Defendant (1)

       removed the case to federal court and (2) “sought and was granted two extensions of

       time, there must be a submission to the jurisdiction of the court in order for the court

       to grant any motion filed by the unserved Defendant[.]” We disagree with Plaintiff’s

       position that that the filing of any motion or notice in court constitutes a waiver of

       service of process and consent to the court’s jurisdiction.

¶ 15         Our General Statutes provide:

                    A court of this State having jurisdiction of the subject
                    matter may, without serving a summons upon him,
                    exercise jurisdiction in an action over a person:

                    (1)   Who makes a general appearance in an action;
                    provided, that obtaining an extension of time within which
                    to answer or otherwise plead shall not be considered a
                    general appearance[.]

       N.C. Gen. Stat. § 1-75.7(1) (2021).      Therefore, if a defendant makes a “general

       appearance,” the trial court has personal jurisdiction, even if service of process was

       defective. Alexiou v. O.R.I.P., Ltd., 36 N.C. App. 246, 247, 243 S.E.2d 412, 413, cert.

       denied, 295 N.C. 465, 246 S.E.2d 215 (1978).               Here, as an initial matter and




       removal; instead, it appears that the Defendant learned of its possible involvement through
       other means.”
                                BLAYLOCK V. AKG NORTH AMERICA

                                          2022-NCCOA-549

                                         Opinion of the Court



       notwithstanding the fact that the motions were filed in federal court, Plaintiff’s

       argument that filing for extensions of time constitutes a general appearance is

       expressly contradicted by the statute. Therefore, whether Defendant’s removal of the

       case to federal court constituted a general appearance is primarily at issue.

¶ 16         Our “[c]ourts have interpreted the concept of ‘general appearance’ liberally.”

       Woods v. Billy’s Auto., 174 N.C. App. 808, 813, 622 S.E.2d 193, 197 (2005). “[I]f the

       defendant by motion or otherwise invokes the adjudicatory powers of the court in any

       other matter not directly related to the questions of jurisdiction, he has made a

       general appearance and has submitted himself to the jurisdiction of the court whether

       he intended to or not.” Swenson v. Thibaut, 39 N.C. App. 77, 89, 250 S.E.2d 279, 288

       (1978). See also Simms v. Mason’s Stores, Inc., 285 N.C. 145, 151, 203 S.E.2d 769,

       773 (1974) (holding that that if a party “invoked the judgment of the court for any []

       purpose [other than contesting service of process,] he made a general appearance and

       by so doing he submitted himself to the jurisdiction of the court”) (subsequently

       amended by statute in N.C. Gen. Stat § 1-75.7(1) to allow for extensions of time). “In

       short, an appearance for any purpose other than to question the jurisdiction of the

       court is general.” Billy’s Auto., 174 N.C. App. at 813, 622 S.E.2d at 197 (internal

       marks and citation omitted). See also In re Blalock, 233 N.C. 493, 504, 64 S.E.2d 848,

       856 (1951) (“[A] general appearance is one whereby the defendant submits his person

       to the jurisdiction of the court by invoking the judgment of the court in any manner
                                BLAYLOCK V. AKG NORTH AMERICA

                                           2022-NCCOA-549

                                          Opinion of the Court



       on any question other than that of the jurisdiction of the court over his person.”).

¶ 17         In order to constitute a general appearance, “[t]he appearance must be for a

       purpose in the cause, not a collateral purpose.” Bullard v. Bader, 117 N.C. App. 299,

       301, 450 S.E.2d 757, 759 (1994) (“The court will examine whether the defendant

       asked for or received some relief in the cause, participated in some step taken therein,

       or somehow became an actor in the cause.”) (citation omitted). In cases where this

       Court has found a general appearance, typically, the lower court’s discretion was

       invoked by the moving party or the court’s authority was assented to without

       objection. See, e.g., Barnes v. Wells, 165 N.C. App. 575, 579-580, 599 S.E.2d 585, 588-

       589 (2004) (collecting cases); Bumgardner v. Bumgardner, 113 N.C. App. 314, 319,

       438 S.E.2d 471, 474 (1994) (holding that the defendant generally appeared by

       participating in a divorce hearing, represented by counsel, without objection);

       Bullard, 117 N.C. App. at 301-02, 450 S.E.2d at 759 (holding that the defendant made

       a general appearance by submitting financial documents and a letter in a child

       support case because “Defendant submitted these documents for a purpose in the

       cause, and by so doing sought affirmative relief from the court on the issues of child

       support and visitation”); Humphrey v. Sinnott, 84 N.C. App. 263, 265, 352 S.E.2d 443,

       445 (1987) (holding that the defendant’s motion to transfer venue before asserting

       jurisdictional defenses “necessarily invoked the adjudicatory and discretionary power

       of the court as to the relief which he requested[,]” thereby constituting a general
                                 BLAYLOCK V. AKG NORTH AMERICA

                                            2022-NCCOA-549

                                           Opinion of the Court



       appearance). But see Ryals v. Hall-Lane Moving & Storage Co., 122 N.C. App. 242,

       248, 468 S.E.2d 600, 604 (1996) (holding where the defendants “promptly alerted

       plaintiff to the jurisdictional problems” in their answer and then “engaged in

       discovery[,]” “[l]aw nor equity permits such actions alone to be considered a general

       appearance” and the plaintiff “had ample opportunity to cure any jurisdictional

       defects and was not unfairly prejudiced by defendants’ actions”).

¶ 18         The parties do not point to any binding North Carolina precedent, nor have we

       found any, addressing whether removal to federal court is a general appearance. This

       is therefore an issue of first impression.

¶ 19         “Removal” is a federal process that allows a state civil action to be removed to

       a federal district court if it has original jurisdiction. 28 U.S.C. § 1441(a) (“[A]ny civil

       action brought in a State court of which the district courts of the United States have

       original jurisdiction, may be removed by the defendant or the defendants, to the

       district court of the United States for the district and division embracing the place

       where such action is pending.”). Therefore, removal of a state action to a federal court

       is necessarily a question of jurisdiction.

¶ 20         Importantly, under the federal statute, defendants can remove a case to federal

       court by their own election, if the case could have been filed in federal court to begin

       with, and therefore, state courts do not actually exercise any discretion or

       adjudicatory authority in determining whether a case is removed to federal court or
                                 BLAYLOCK V. AKG NORTH AMERICA

                                            2022-NCCOA-549

                                          Opinion of the Court



       not. Once a defendant files a notice of removal with the state court, all further

       proceedings take place in federal court. See N.C. Gen. Stat. § 1A-1, R. 12(a)(2) (2021)

       (“Upon the filing in a district court of the United States of a petition for the removal

       of a civil action or proceeding from a court in this State and the filing of a copy of the

       petition in the State court, the State court shall proceed no further therein unless and

       until the case is remanded.”). See also 28 U.S.C. § 1446(d) (“Promptly after the filing

       of such notice of removal of a civil action the defendant or defendants shall give

       written notice thereof to all adverse parties and shall file a copy of the notice with the

       clerk of such State court, which shall effect the removal and the State court shall

       proceed no further unless and until the case is remanded.”).

¶ 21         Because the right of removal is governed by federal statute, the federal court

       determines if original jurisdiction has been properly established by the defendant.

       See Kerley v. Standard Oil Co., 224 N.C. 465, 466, 31 S.E.2d 438, 439 (1944) (“The

       Federal Courts have final authority in matters of removal[.]”). See also Comm. of

       Road Improvement v. St. Louis Sw. Ry. Co., 257 U.S. 547, 557-58 (1922) (“The

       question of removal under the federal statute is one for the consideration of the

       federal court. It is not concluded by the view of a state court as to what is a suit

       within the statute.”); Carden v. Owle Constr., LLC, 218 N.C. App. 179, 183, 720

       S.E.2d 825, 828 (2012) (“Removal of an action from a state court to a federal court is

       governed by federal law. The determination of whether a case is removable is a
                                   BLAYLOCK V. AKG NORTH AMERICA

                                             2022-NCCOA-549

                                            Opinion of the Court



       determination left to the federal court.”).

¶ 22         Therefore, a North Carolina trial court does not exercise any adjudicatory or

       discretionary power when presented with a notice of removal. Consequently, filing

       such notice cannot constitute a “general appearance” by a defendant. Because we

       conclude that Defendant’s filing of a notice removal was not a general appearance,

       we reject Plaintiff’s argument that service of process defects were waived by

       Defendant.

¶ 23         Plaintiff next argues that, even if service of process was not waived by

       Defendant, he eventually cured the defect in service by serving Defendant’s litigation

       counsel. We disagree.

¶ 24         As described above, Plaintiff did not serve Defendant properly after filing the

       original complaint on 18 December 2019. The Sheriff returned the summons to

       Plaintiff on 23 December 2019, noting that Defendant was not served. After the case

       was remanded to state court, Plaintiff had a third-party mail the summons3 and

       complaint to Defendant’s litigation counsel on 5 August 2020, nearly eight months

       after the complaint was filed. Thereafter, Plaintiff amended his complaint on 12

       August 2020 and served the amended complaint upon Defendant’s litigation counsel

       on or around 12 August 2020. Plaintiff does not cite any binding authority to support




             3   Nothing in the record indicates whether the original summons was ever reissued.
                                 BLAYLOCK V. AKG NORTH AMERICA

                                             2022-NCCOA-549

                                         Opinion of the Court



       his argument that Defendant’s litigation counsel was authorized to accept service on

       behalf of Defendant. Nonetheless, even assuming Defendant’s litigation counsel was

       a proper party upon which to effectuate service on the corporation, Plaintiff’s

       argument is fruitless. Plaintiff’s second attempt to serve the original complaint to

       Defendant’s counsel was well beyond the time allotted to serve process or seek an

       extension under Rule 4(d). Therefore, Plaintiff failed to serve Defendant and then

       subsequently failed to cure the defective service in a timely manner.

       C. Dismissal for Failure to State a Claim

¶ 25         Because we affirm the trial court’s dismissal for lack of personal jurisdiction

       and improper service of process pursuant to Rules 12(b)(2) and (b)(5), conclusions of

       the trial court that were separate and independent bases for dismissing Plaintiff’s

       claims, we need not address whether dismissal was also proper under Defendant’s

       Rule 12(b)(6) argument.

                                       IV.     Conclusion

¶ 26         Because Defendant was never properly served with service of process and did

       not generally appear before the trial court, the trial court properly concluded that it

       did not have personal jurisdiction over Defendant and was thereby required to

       dismiss the action. The trial court’s order is therefore affirmed.

             AFFIRMED.

             Chief Judge STROUD and Judge HAMPSON concur.